                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AMERICAN GUARD SERVICES, INC., a                   CASE NO. C18-0603-JCC
      California corporation,
10                                                       MINUTE ORDER
11                           Plaintiff,
                 v.
12
      TERMINAL SECURITY SOLUTIONS, INC., a
13    California corporation, et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for an order
19   permitting Defendants to file an amended answer to the complaint and counterclaim (Dkt. No.
20   30.) Having thoroughly considered the motion and relevant record, the Court hereby GRANTS
21   the motion. Defendants shall file and serve their amended answer no later than 14 days after the
22   day this minute order is issued. W.D. Wash. Local Civ. R. 15.
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C18-0603-JCC
     PAGE - 1
 1        DATED this 10th day of December 2018.

 2

 3                                                William M. McCool
                                                  Clerk of Court
 4
                                                  s/Tomas Hernandez
 5
                                                  Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0603-JCC
     PAGE - 2
